Citation Nr: 0611737	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for nerve paralysis of 
the left vocal cord due to shell fragment wound of the left 
anterolateral lower back musculature, rated as 60 percent 
disabling, for accrued benefits purposes.

2.  Entitlement to a compensable rating for scar residuals of 
shrapnel wounds to the left anterolateral chest and left 
lateral chest, with retained foreign body in the soft tissue 
overlying the left mandible, for accrued benefits purposes.

3.  Entitlement to service connection for residuals of 
frostbite in hands and feet, for accrued benefits purposes.

4.  Entitlement to service connection for arthritis in hands 
and feet, for accrued benefits purposes.

5.  Entitlement to service connection for numbness in the 
hands and feet, for accrued benefits purposes.

6.  Entitlement to service connection for cervical 
spondylosis, claimed as neck pain, for accrued benefits 
purposes.

7.  Entitlement to service connection for a respiratory 
condition secondary to service-connected paralysis, for 
accrued benefits purposes.

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability, for accrued benefits 
purposes.

9.  Entitlement to service connection for cause of the 
veteran's death.

10.  Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and B. G.




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to January 
1953.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2005 the appellant raised a claim of entitlement to 
nonservice-connected death pension benefits.  That issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  When the veteran died in October 2000, he had pending 
claims for entitlement to an increased rating for nerve 
paralysis of the left vocal cord due to shell fragment wound 
of the left anterolateral lower back musculature, rated as 60 
percent disabling; entitlement to a compensable rating for 
scar residuals of shrapnel wounds to the left anterolateral 
chest and left lateral chest, with retained foreign body in 
the soft tissue overlying the left mandible; entitlement to 
service connection for residuals of frostbite in hands and 
feet; entitlement to service connection for arthritis in 
hands and feet; entitlement to service connection for 
numbness in the hands and feet; entitlement to service 
connection for cervical spondylosis, claimed as neck pain; 
and entitlement to service connection for a respiratory 
condition secondary to service-connected paralysis.

2.  The veteran did not have residuals of frostbite of the 
feet, arthritis of the feet, a disability manifested by 
numbness in the feet, or a respiratory disability manifested 
by chest pain or difficulty breathing.

3.  The veteran was diagnosed with diabetes mellitus, 
cervical spondylosis, arthritis of the hands, and bilateral 
carpal tunnel syndrome prior to his death.

4.  At the time of the veteran's death, there was no medical 
evidence contained in the record relating the veteran's 
diabetes mellitus, arthritis of the hands, or bilateral 
carpal tunnel syndrome to any event or injury in service, 
including his claimed exposure to cold weather, or to the 
one-year period thereafter.

5.  At an October 1999 VA examination, a VA physician related 
the veteran's cervical spondylosis to the veteran's shell 
fragment wound injury of left neck in service.

6.  At the time of the veteran's death, the veteran's 
service-connected nerve paralysis of the left vocal cord due 
to shell fragment wound of the left anterolateral lower back 
musculature was manifested by a whisper-like voice, and there 
was no evidence showing that the veteran had a constant 
inability to communicate by speech.

7.  At the time of the veteran's death, the veteran's 
service-connected scar residuals of shrapnel wounds to the 
left anterolateral chest and left lateral chest, with 
retained foreign body in the soft tissue overlying the left 
mandible were manifested by well-healed, nontender scars with 
no more than slight muscle disability and no limitation of 
motion of any affected part.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of frostbite in hands and feet, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.1000 (2005).

2.  The criteria for entitlement to service connection for 
arthritis in hands and feet, for accrued benefits purposes, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2005).

3.  The criteria for entitlement to service connection for 
numbness in the hands and feet, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2005).

4.  The criteria for entitlement to service connection for 
cervical spondylosis, claimed as neck pain, for accrued 
benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2005).

5.  The criteria for entitlement to service connection for a 
respiratory condition secondary to service-connected 
paralysis of the left vocal cord, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 
(2005).

6.  The criteria for an increased rating for nerve paralysis 
of the left vocal cord due to shell fragment wound of the 
left anterolateral lower back musculature, rated as 60 
percent disabling, for accrued benefits purposes, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6519 (2005).

7.  The criteria for a compensable disability rating for scar 
residuals of shrapnel wounds to the left anterolateral chest 
and left lateral chest, with retained foreign body in the 
soft tissue overlying the left mandible, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.73 Diagnostic Codes 5301, 5302, 5303, 
5304, 5320, 5322, 5323 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the 
appellant in the development of her claims.  In a June 2001 
rating decision, the RO denied the appellant's claims.  Only 
after that rating action was promulgated did VA, in letters 
dated in May 2003 and August 2005 provide notice to the 
appellant regarding what information and evidence is needed 
to substantiate her claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the appellant was not given prior to the first RO 
adjudication of the claims, the notice was provided by VA at 
those times, and the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Supplemental Statement of 
the Case (SSOC), re-adjudicating the appellant's claims, was 
provided to the appellant.  This action essentially cured the 
error in the timing of the notice.  

As for VA's duty to assist a claimant, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the appellant have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  Although, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, the Board points out that, because the appellant's 
claims are for the purpose of accrued benefits, the Board is 
prohibited from considering medical evidence received after 
the date of the veteran's death, other than VA records that 
were constructively of record at the time of death.  See 
38 C.F.R. § 3.1000(a) (2005); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, no additional development 
in terms of medical opinions can be done because any medical 
opinion would perforce be received into the record after the 
date of the veteran's death.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Also, VA's efforts have complied with the 
instructions contained in the September 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

In September 2004 the Board granted the appellant's 
representative's August 2004 motion to advance this case on 
the docket.  38 C.F.R. § 20.900(c) (2005).  

Accrued Benefits Claims
In this case, the veteran died in October 2000, and, at the 
time of his death, he had claims pending for entitlement to 
an increased rating for nerve paralysis of the left vocal 
cord due to shell fragment wound of the left anterolateral 
lower back musculature, rated as 60 percent disabling; 
entitlement to a compensable rating for scar residuals of 
shrapnel wounds to the left anterolateral chest and left 
lateral chest, with retained foreign body in the soft tissue 
overlying the left mandible; entitlement to service 
connection for residuals of frostbite in hands and feet; 
entitlement to service connection for arthritis in hands and 
feet; entitlement to service connection for numbness in the 
hands and feet; entitlement to service connection for neck 
pain; and entitlement to service-connection for a respiratory 
condition secondary to service-connected paralysis.  In 
November 2000 the appellant, as surviving spouse of the 
veteran, filed her claims for accrued benefits.

a.  Service connection claims
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  In accordance with the 
presumptive service connection provisions, arthritis, 
cardiovascular-renal disease, arteriosclerosis, and diabetes 
mellitus may be presumed to have been incurred during active 
military service if manifested to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
veteran was service-connected for nerve paralysis of the left 
vocal cord due to shell fragment wound of the left 
anterolateral lower back musculature and scar residuals of 
shrapnel wounds to the left anterolateral chest and left 
lateral chest, with retained foreign body in the soft tissue 
overlying the left mandible.

The medical evidence of record at the time of the veteran's 
death, including VA medical records that were added to the 
claims file after the veteran died, does not show that the 
veteran had been diagnosed with residuals of frostbite of the 
feet, arthritis of the feet, numbness in the feet, or a 
respiratory disability.  Although the veteran clearly 
believed that he had disabilities, including residuals of 
frostbite, that caused symptoms of pain or numbness in his 
feet, chest pain, or difficulty breathing, the veteran's 
statements as to subjective symptomatology alone, without 
medical evidence of an underlying impairment capable of 
causing the symptom alleged, generally cannot constitute 
evidence of the existence of a current disability for VA 
service connection purposes.  See Hayes v. Brown, 9 Vet. App. 
67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. § 1110 (West 2002).  In this case, the 
preponderance of the evidence shows that the veteran did not 
have residuals of frostbite of the feet, arthritis of the 
feet, a disability manifested by numbness in the feet, or a 
respiratory disability manifested by chest pain or difficulty 
breathing.

The medical evidence of record at the time of the veteran's 
death does show that the veteran had been diagnosed with 
generalized arthritis of the hands, cervical spondylosis, 
diabetes mellitus, and bilateral carpal tunnel syndrome.  
Therefore, he satisfied the initial requirement of having a 
current disability, regarding his claims of service 
connection for arthritis of the hands, neck pain, residuals 
of frostbite of the hands, and numbness of the hands.  The 
evidence also shows that the veteran was exposed to extreme 
cold temperatures during his service in Korea and that he 
suffered a shrapnel wound injury to his neck during service.  
However, the claimed disabilities were first diagnosed many 
years after the veteran's military service, and medical 
expertise is required to relate any current disability to the 
veteran's in service cold exposure or neck injury; there is 
none.

At an October 1999 VA examination, a VA examiner noted that 
the veteran's cervical spondylosis was associated with the 
fine metallic foreign bodies in the posterior neck.  The 
examiner added that the decreased range of motion of the 
veteran's neck was secondary to the shrapnel wound of the 
left neck.  Because at the time of the veteran's death, there 
was competent evidence relating the veteran's diagnosed 
cervical spondylosis to his shrapnel wound injury to his neck 
in service, entitlement to service connection for cervical 
spondylosis, claimed as neck pain, for accrued benefits 
purposes, is warranted.  The evidence of record, at the time 
of the veteran's death, supports the appellant's claim.

Regarding the remaining claims for service connection, at the 
time of the veteran's death, the evidence in the claims 
folder did not include any competent medical evidence 
associating generalized arthritis of the hands, diabetes 
mellitus, or bilateral carpal tunnel syndrome to in-service 
exposure to cold temperature or to any other event in service 
or any relevant presumptive period thereafter.  Similarly, 
there is no competent medical evidence associating any of the 
other disabilities claimed by the veteran to his in-service 
exposure to cold temperature, to any other event in service, 
to any relevant presumptive period thereafter, or, in the 
case of the veteran's claimed respiratory disability, to the 
veteran's service-connected paralysis of the left vocal cord 
or scar residuals.

Although the veteran clearly believed that he had multiple 
disabilities that were related to his military service or to 
his service-connected disabilities, his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he was not competent to make a determination 
that any of his claimed disabilities were related to his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In his September 1999 notice of disagreement, the veteran 
asserted that VA physicians had told him that his arthritis 
of the hands and feet were related to his service-connected 
shrapnel wounds.  Although the original statement was made by 
a doctor, the September 1999 statement is the veteran's 
assertion and, as such, is insufficient to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
("[T]he connection between what a physician said and a 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence.").

The appellant, her representative, the veteran, and B. G., 
who served in Korea in the same era and area as the veteran, 
have contended that the law concedes cold injuries to 
veterans participating in the Chosin Reservoir Campaign and 
that, therefore, the veteran's claims for residuals of 
frostbite must be allowed.  However, they did not point to 
any specific regulation, General Counsel Opinion, or other 
source of law to support their contention, and the Board is 
aware of nothing that would support their assertion.  The 
Board acknowledges, as the RO did, that the veteran would 
have been exposed to extreme cold temperatures while in 
Korea, so further evidence on this point, such as a January 
2006 statement by B. G. is unnecessary to support the 
veteran's claims.  As noted above, however, this type of 
evidence of cold exposure does not establish that the veteran 
had disabilities as a result of his exposure to extreme cold.

Because there is no competent evidence relating the veteran's 
claimed disabilities, other than his cervical spondylosis, to 
his military service, to any applicable presumptive period 
thereafter, or to his service-connected disabilities and 
because in the case of the veteran's claimed residuals of 
frostbite of the feet, arthritis of the feet, numbness in the 
feet, and respiratory disability, there is no competent 
medical evidence of a current disabilities, the appellant's 
claims for service connection, for accrued benefits purposes, 
must fail.  The preponderance of the evidence of record, at 
the time of the veteran's death, is against the appellant's 
claims.

b.  Increased rating for nerve paralysis of the left vocal 
cord
The veteran's service-connected nerve paralysis of the left 
vocal cord due to shell fragment wound of the left 
anterolateral lower back musculature was rated 60 percent 
disabling under Diagnostic Code 6519 for complete organic 
aphonia with constant inability to speak above a whisper.  
See 38 C.F.R. § 4.97, Diagnostic Code 6519 (2005).  At a 
January 2000 VA speech pathology consultation, the speech 
pathologist noted that perceptually the veteran's voice was 
likened to a whisper.  There is no evidence that the veteran 
had a constant inability to communicate by speech as required 
for a higher 100 percent disability rating under Diagnostic 
Code 6519.  Accordingly, the veteran's level of disability 
more nearly approximated the criteria for a 60 percent 
disability rating than the criteria for a 100 percent 
disability rating, and the preponderance of the evidence is 
against the appellant's claim.

c.  Compensable rating for scar residuals of shrapnel wounds
The veteran's service-connected scar residuals of shrapnel 
wounds to the left anterolateral chest and left lateral 
chest, with retained foreign body in the soft tissue 
overlying the left mandible were evaluated under Diagnostic 
Code 7805 for scars rated on limitation of motion of the 
affected part.

The veteran's service medical records show that in January 
1951 the veteran suffered penetrating wounds to the left 
shoulder and the left side of the base of the neck.  X-ray 
examination showed a small metallic fragment in the soft 
tissues anterior to the C-5 vertebra and a small metallic 
fragment in the left axilla near the left shoulder.  There 
was no artery damage.  As a result of the injuries, the 
veteran's left vocal cord was paralyzed, and, as noted above, 
the veteran is separately rated for that disability.

At an August 1962 VA examination, the veteran had no 
complaints referable to the wounds on his left neck, the left 
anterior chest, or the left lateral chest.  On examination, 
the examiner noted a faint three-eighths by one-quarter inch 
scar, secondary to penetration by shrapnel, on the left 
anterolateral lower neck that was healed, freely movable, and 
not tender.  There was no muscle damage, and motions of the 
neck were unrestricted and not painful.  On the left lateral 
chest in the posterior axillary line, there was a three-
eighths by one-sixteenth inch scar, secondary to penetration 
by shrapnel, which was healed and not tender.  No foreign 
bodies were palpated, and there was no muscle damage.  On the 
left anterolateral chest, two inches medial to and at the 
level of the left anterior axillary crease, there was a 
linear three-sixteenths inch scar, secondary to alleged 
shrapnel wound, which was healed and not tender.  No foreign 
bodies were palpated, and there was no muscle damage.  X-ray 
examination showed a tiny metallic fragment, approximately 
two-millimeters in size, in the deep soft tissues on the 
posterolateral side of the neck just below the occiput.  
Another very tiny metallic fragment was in the deep soft 
tissues adjacent to the inferior portion of the left 
mandible.  There was no evidence of retained metallic 
fragments in the chest wall or in the thoracic cavity.  The 
wounds to the left anterolateral chest and the left lateral 
chest were described as not disabling.

At an August 1988 VA examination, the examiner noted small 
scars around the base of the veteran's neck on the left side.  
At an October 1999 VA examination, the examiner noted that 
the veteran had a one centimeter by one-half centimeter scar 
on the left superclavicular area at the base of the neck and 
a one-centimeter by one-centimeter scar on the left upper 
outer pectoralis area just medial to the axillary area.  The 
scars were flat, and there was no associated tenderness or 
inflammation.

Under the criteria in effect at the time of the veteran's 
death, disability evaluations were available for scars that 
were disfiguring; poorly nourished, with repeated ulceration; 
tender and painful on objective demonstration; or that caused 
any limitation of function of an affected part.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2002).  In this case, there is no evidence that the veteran 
would be entitled to a compensable rating under any of these 
diagnostic codes, because the scar residuals of his shrapnel 
wounds were well-healed, not tender, and do not limit the 
function of his cervical spine or shoulder.  There is no 
evidence that the scars were disfiguring.

The veteran's representative argues that the veteran should 
have received a compensable disability rating because of the 
presence of retained metallic fragments shown on x-ray 
examination of the veteran.  The veteran's representative, 
however, misconstrues the provisions of 38 C.F.R. § 4.56 
regarding the evaluation of muscle injuries.  Although, the 
criteria for slight disability of the muscles does state that 
the objective findings of these injuries include no metallic 
fragments retained in the muscle tissue, except for the 
finding of retained metallic fragments, the veteran's wounds 
more nearly approximated the criteria for slight disability 
of the muscles than the criteria for moderate disability of 
the muscles.  There were minimal scars, no fascial defects, 
no atrophy, no impaired tonus, and no impairment of function.  
There is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles when compared 
with the sound side.  There is also no evidence of impairment 
of strength or endurance.  Although the exact areas affected 
by the veteran's shrapnel wounds are not clearly identified, 
under any of the possibly relevant diagnostic codes, slight 
muscle disability would not warrant a compensable rating.  
38 C.F.R. § 4.73, Diagnostic Codes 5301, 5302, 5303, 5304, 
5320, 5322, 5323 (2005).

Accordingly, the veteran's level of disability more nearly 
approximated the criteria for a noncompensable rating than 
the criteria for a compensable rating under any relevant 
diagnostic code, and the preponderance of the evidence is 
against the appellant's claim.


ORDER

Entitlement to service connection for residuals of frostbite 
in hands and feet, for accrued benefits purposes, is denied.

Entitlement to service connection for arthritis in hands and 
feet, for accrued benefits purposes, is denied.

Entitlement to service connection for numbness in the hands 
and feet, for accrued benefits purposes, is denied.

Entitlement to service connection for cervical spondylosis, 
claimed as neck pain, for accrued benefits purposes, is 
granted.

Entitlement to service connection for a respiratory condition 
secondary to service-connected paralysis, for accrued 
benefits purposes, is denied.

Entitlement to an increased rating for nerve paralysis of the 
left vocal cord due to shell fragment wound of the left 
anterolateral lower back musculature, rated as 60 percent 
disabling, for accrued benefits purposes, is denied.

Entitlement to a compensable rating for scar residuals of 
shrapnel wounds to the left anterolateral chest and left 
lateral chest, with retained foreign body in the soft tissue 
overlying the left mandible, for accrued benefits purposes, 
is denied.



REMAND

In the July 2004 Appellant's Brief, the appellant's 
representative asserts essentially that the appellant's 
November 2000 claim included a claim for Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C. § 1318.  This claim is inextricably intertwined 
with the appellant's claims entitlement to service connection 
for cause of the veteran's death and eligibility for 
Survivors' and Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.

Further, because the Board has granted entitlement to service 
connection for cervical spondylosis, the appellant's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, for accrued benefits purposes, 
must be re-considered by the RO.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Adjudicate the issue of entitlement 
to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. 
§ 1318.

2.  Readjudicate the issues of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability, for accrued benefits 
purposes; entitlement to service 
connection for cause of the veteran's 
death; and eligibility for Survivors' and 
Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  If any benefit 
sought on appeal remains denied, furnish 
a supplemental statement of the case 
(SSOC) to the appellant and her 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


